Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2 and 7-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, in combination with all the other limitations of the claims, fail to teach “a method for diagnosing network performance 2in an apparatus connected to a switching device provided 3between a first entity and a second entity, the method comprising: 4obtaining at least one mirrored packet for at least one packet transmitted between 5the first entity and the second entity based on mirroring from the switching device; 6calculating a performance related indicator 7representing performance of a network service associated with the first entity and the second sentity based on at least a part of information included in the at least one mirrored packet; and 9storing the performance related indicator iowherein the first entity includes a client, 11wherein the second entity includes a server, and 12wherein the performance related indicator is calculated by 13extracting information on a first time T1 when a first packet arrives at the 14apparatus from the client, the information on the first time T1 extracted from a mirrored packet is for the first packet transmitted from the client to the server; Page 2 of 17Application No. 16/962,974 16 extracting information on a second time T2 when a first response packet 17arrives at the apparatus from the server, the information on the second time T2 extracted from a ismirrored packet of the first response packet from the server for the first packet; 19calculating a server round trip time (sRTT) based on the information on 20the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL HADJI SALL whose telephone number is (571)272-4010.  The examiner can normally be reached on Monday-Friday 8:00-8:30 (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 5712724001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EL HADJI M SALL/Primary Examiner, Art Unit 2457